DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10070283 (Martin et al), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1. Instant claim 1 doesn’t require the ‘an indication of an incoming call from a second user equipment; in response to receiving the indication’ of conflicting claim 1, but nevertheless encompasses the conflicting claim because the instant claim is open to include an indication of an incoming call from a second user equipment in response to some indication.
Regarding claim 1, the table below shows that claim 1 of the patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10070283 (Martin et al), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  
Instant Application 17164344
Patent No. 10070283
1. A telecommunications system comprising:

one or more processors; and

a computer readable memory storing program code which, when executed by the one or more processors, causes the one or more processors to at least:

after a communication is established by a first electronic communication device and a second electronic communication device,

receive from the first electronic communication device, digital auditory data corresponding to an ongoing conversation between a first person using the first electronic communication device and a second person using the second electronic communication device, the ongoing conversation including a plurality of words spoken by the first person and the second person during the ongoing conversation; and


while the conversation is ongoing between the first person using the first electronic communication device and the second person using the second electronic communication device:

responsive to content of converted text based on the plurality of words spoken:

process the converted text to identify and extract an entity to create an object defined in an information knowledge model;

utilize the object to enable transformation of the information knowledge model; and

utilize the information knowledge model to suggest information for the ongoing conversation by 
identifying an entity relating to the ongoing conversation, and enabling display of information related to the entity relating to the ongoing conversation by at least one of the first electronic communication device and the second electronic communication device.
1. A telecommunication system comprising:

one or more processors; and

a computer readable memory storing program code which, when executed by the one or more processors, causes the one or more processors to at least:

after a communication is established by a first electronic communication device and a second electronic communication device,

receive, at the telecommunication system, from the first electronic communication device, digital auditory data corresponding to an ongoing conversation between a first person using the first electronic communication device and the second person using a second electronic communication device,
the conversation including a plurality of words spoken by the first person and the second person during the ongoing conversation;

while the conversation is ongoing between the first person using the first electronic communication device and the second person using the second electronic communication device,

process the digital auditory data to identify mention of specific entities including one or more of telephone numbers, email addresses, dates, times, locations and proper names, the processing of the digital auditory data including:

identifying high priority of the specific entities; facilitating disambiguation of the identified high priority specific entities;

identifying an utterance of a first entity in the plurality of words, and determining one or more actions possible to perform with respect to the identified first entity, the one or more actions determined based on context and relevance of the identified first entity with respect to the plurality of words of the conversation;

annotate the identified first entity to create an annotated entity with text listing the one or more actions possible to perform with respect to the identified first entity; and while the conversation is ongoing between the first person using the first electronic communication device and the second person using the second electronic communication device, cause a display device of the first electronic communication device to display the annotated entity such that the first electronic communication device, while the conversation is ongoing between the first person using the first electronic communication device and the second person using the second electronic communication device, obtains, via an input device of the first electronic communication device, a user interaction from the first person, the user interaction is associated with a selection of an action included in the displayed annotated entity; and responsive to the user interaction, perform the selected action with respect to the identified entity.


Instant claim 2 and patent claim 1 correspond. Patent claim 1 doesn’t require the ‘wherein the suggesting of information for the conversation enables information relating to a prior entity to be revisited’ of instant claim 1, but nevertheless encompasses the conflicting claim because the patent claim is open to include suggesting of information for the conversation enables information relating to a prior entity to be revisited.
Instant claim 3 and patent claim 1 correspond. Patent claim 1 doesn’t require the ‘the displayed information is to clarify a meaning of at least one of: the entity relating to the conversation, a relationship between a plurality of entities, and an entity attribute’ of instant claim 1, but nevertheless encompasses the conflicting claim because the patent claim is open to include  displaying information to clarify a meaning of at least one of: the entity relating to the conversation, a relationship between a plurality of entities and an entity attribute.
Allowable Subject Matter
Claims 1-3 would be allowable upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8934886 to Zhang: he cloud server parses the first voice signal to obtain a communication target and a communication instruction. The processing unit receives the communication target and searches an address book in the mobile apparatus according to the communication target for obtaining a selection list conforming with the communication target.
8751240 to Lewis et al: Automatic speech recognition is performed on a received utterance. A meaning of the utterance is determined based, at least in part, on the recognized speech.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIO R PEREZ/Primary Examiner, Art Unit 2644